                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
TOUA THAO,
                                                               OPINION AND ORDER
                     Plaintiff,
                                                                   17-cv-733-bbc
              v.

BOARD OF REGENTS OF THE UNIVERSITY OF
WISCONSIN SYSTEM and UNIVERSITY OF
WISCONSIN SUPERIOR,

                     Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Plaintiff Toua Thao contends that he was terminated by defendant University of

Wisconsin Superior because of his race (Asian), national origin (Hmong) and his filing of

a complaint of employment discrimination against the university, in violation of Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and 42 U.S.C. § 1981. Before the

court is defendants’ motion for summary judgment. Dkt. #14. Because I conclude that

plaintiff has failed to present evidence from which a reasonable jury could conclude that he

was terminated because of his race, national origin or protected conduct, I am granting

defendants’ motion for summary judgment.

       Turning to the parties’ proposed findings of fact, I note that in his initial response to

defendants’ motion for summary judgment, plaintiff filed a confusing 52-page document that

appeared to be a combined response to defendants’ proposed findings of fact and his own

supplemental proposed findings of fact, in violation of this court’s summary judgment

procedures. Pretrial Conference Order, dkt. #11, at 15 (requiring separate response to


                                               1
moving party’s proposed findings of fact and specific format for supplemental proposed

findings of fact).   I gave plaintiff until September 20, 2018 to submit a response to

defendants’ proposed findings of fact and his own separate supplemental proposed findings

of fact that complied with this court’s procedures. Although plaintiff filed a response to

defendants’ proposed findings of fact, he did not file revised supplemental proposed findings

of fact.   Therefore, I have considered only defendants’ proposed findings of fact and

plaintiff’s responses to them, to the extent that plaintiff’s responses are supported by

admissible evidence. Id. at 14 (“Each factual proposition must be followed by a reference

to evidence supporting the proposed fact. The citation must make it clear where in the

record the evidence is located.”). In accordance with this court’s procedures, I have not

considered any new or supplemental facts that plaintiff proposes in response to defendants’

proposed findings of fact. Additionally, I have not considered any facts that plaintiff

discussed in his brief but did not set out properly as proposed findings.

       From defendants’ proposed findings of fact and plaintiff’s responses, I find the

following facts to be material and undisputed unless otherwise noted.




                                  UNDISPUTED FACTS

                              A. The Parties and Key Players

       Plaintiff Toua Thao was hired on November 18, 2014 as the Assistant Director of

Educational Support Services, Director of Student Support Services and Disability Support

Services and Americans with Disabilities Act Officer for defendant University of



                                              2
Wisconsin–Superior, which is located in Superior, Wisconsin and is one of 13 four-year

public institutions in the University of Wisconsin System. (In December 2016, Educational

Support Services was renamed the Educational Success Center.)            In his various roles,

plaintiff supervised employees who provided a number of services for students, including a

bridge program for entering first-year students, developmental education and instruction,

disability support, federally-funded student support services, testing services, student

advising and tutoring. He also performed budgeting and writing and managed federal grants

for the student support services program.

       In October 2014, just before plaintiff was hired, the university restructured several

areas and the position of Assistant Director of Educational Support Services was changed to

report to the Director of Advising and the TRIO manager.        (Defendants say that “TRIO”

grants are federal grants awarded to the university’s Student Support Services. Dkt. #21 at

4-5.) Cortney Alexander was hired as the Director of the Center for Academic Advising and

Career Services in June 2015, and her job title was revised in November 2016 to reflect that

she was the Director of the Educational Success Center as well. (There is some dispute as to

whether Alexander was responsible for supervising plaintiff in Educational Support Services

when she was first hired. Defendants say that Alexander’s June 2015 position description

includes the supervision of duties related to educational support services, but that fact is not

obvious from a review of the document.             Plaintiff contends that Alexander was not

responsible for supervising him until her job title and position description were changed in

November 2016, but the only evidence he presents in support of his contention are emails



                                               3
and articles that refer to Alexander’s old job title.) Plaintiff’s other supervisor was the TRIO

manager, Angie Hugdahl.

        Plaintiff also worked with the following individuals at the university at various times:

Dr. Christopher Tremblay, Alexander’s supervisor and the Vice Chancellor for Enrollment

Management from May 2016 to March 2017; Dr. Brenda Harms, who was a professional

human resources consultant from May 2015 to May 2016 and has been the Vice Chancellor

of the Office of Enrollment Management since March 6, 2017; Steven Marshall, who has

been the Interim Director of Human Resources since April 1, 2016; and Erika

Bjerketvedt-Field, who was a human resources manager from February 26, 2013 to June 4,

2018.




                                  B. Plaintiff’s Performance

        Plaintiff reported to Hugdahl in TRIO with respect to grant management, budgeting

and writing for Student Support Services. At some time in either 2015 or 2016 (as discussed

above, the parties dispute the exact date), plaintiff also began reporting to Alexander with

respect to his role in Disability Support Services and Americans with Disabilities Act

compliance, including his management and supervision of staff, community involvement and

other responsibilities under the Educational Support Services umbrella. In February 2016,

Hugdahl and Alexander gave plaintiff a “satisfactory” performance review for his work

between November 2014 and December 2015. Hugdahl’s portion of the performance review

specifically noted that supervision was the toughest part of plaintiff’s job and that plaintiff



                                                4
should attend supervisor training and avoid developing close personal relationships with his

employees. Alexander noted that she intended to have weekly meetings with plaintiff to

monitor his progress and she told him to ask for assistance if he was unsure about something,

especially human resource issues.

       In early 2016, Tremblay identified Educational Support Services as a critical campus

service and asked Alexander to provide him more detail on its management. As a result,

Alexander monitored plaintiff’s management of these services more closely. In March 2016,

Alexander began having weekly meetings with plaintiff for which she prepared agendas to

direct the discussions. Alexander also recommended that plaintiff attend training focused on

management and leadership to better supervise his employees. On April 7, 2016, she and

plaintiff both attended the Fred Pryor Seminar “Crash Course for the First Time Manager or

Supervisor.” Alexander also attended other seminars to work on management skills, including

“How to Manage and Resolve Workplace Conflict” and “Building Effective Teams.”

       Conflicts developed between plaintiff and Alexander. (The parties dispute what

happened. Defendants say that plaintiff resisted Alexander’s supervision and refused to

complete tasks she assigned him and in the manner she requested.          Plaintiff says that

Alexander lacked an understanding of his program and refused to consider his explanation

for performance matters that she criticized.) Alexander specifically noted the following

deficiencies in plaintiff’s work performance:

       •   In February 2016, plaintiff allegedly changed the “early alert” program
           without consulting Alexander, and the changes negatively affected faculty
           and advisors and drew criticism from the provost. (Plaintiff denies
           completely changing the program without Alexander’s knowledge but does


                                                5
           not dispute that changes occurred and that others complained about the
           changes.)

       •   Plaintiff allegedly failed to note his vacation requests and travel days in
           Alexander’s calendar and call her before 7:45 a.m. when he was going to be
           out sick. (Plaintiff says that he did submit his time-off requests properly
           but they were deleted from Alexander’s calendar.)

       •   On occasion, plaintiff did not attend scheduled meetings with Alexander
           without offering an explanation or apology. (Plaintiff says that he always
           notified Alexander in advance of missing a meeting but he does not say that
           he offered an explanation or apology.)

       •   Plaintiff created many documents, including published materials, with
           misinformation and typographical errors. (Plaintiff does not deny this but
           says that Alexander made similar errors in her emails.)



                          C. Plaintiff Complains of Discrimination

       In early October 2016, plaintiff asked Tremblay for clarification regarding his and

Alexander’s roles and responsibilities, stating that their position descriptions were misleading.

On October 18, 2016, plaintiff, Alexander and Tremblay met to discuss issues surrounding

the changes to the Educational Success Center. Tremblay then set another meeting to discuss

what roles, responsibilities and duties would be performed by the director and assistant

director and required both Alexander and plaintiff to submit written comments before the

meeting.

       Also on October 18, plaintiff told Marshall (in human resources) that he believed

Alexander was discriminating against him by asking for full access to his calendar. Marshall

scheduled a meeting with plaintiff for October 20, 2016, during which plaintiff complained

about harassment and discrimination. Plaintiff identified the following events as examples:



                                                6
       •   In August 2016, plaintiff submitted website changes to the IT department
           for implementation shortly before leaving on vacation. Alexander and
           Tremblay noted what they believed to be numerous errors and they made
           revisions to the document in plaintiff’s absence because the website was due
           to go live soon. Upon plaintiff’s return to work, Tremblay told plaintiff
           that he was disappointed in plaintiff’s performance and that plaintiff may
           not be the person for the job. Plaintiff says he ran the changes by
           Alexander and a task force committee for approval before submitting them
           and received no comments or feedback. He also says that he would have
           had time to make the changes after he returned from vacation but before
           the website went live.

       •   Plaintiff arrived at 10 a.m. for a 10:30 a.m. “SOAR” presentation that he
           was scheduled to give. Alexander accused him of being late for the meeting,
           which started at 9:30 a.m., causing the remaining speakers to give their
           presentations later than planned. (Defendants maintain that plaintiff was
           late and did not provide the audience sufficient information.)

       •   Alexander “falsely accused” plaintif of not completing a flier in a timely or
           correct manner. Plaintiff felt “attacked” when Tremblay questioned him
           about the fliers. (The parties dispute exactly what happened with the fliers
           and who was at fault for the errors and the delay in completing them, but
           the specific details are not material to plaintiff’s claim.)

Plaintiff also told Marshall that there were many changes in his department and he did not

know “where he stood.” Marshall told plaintiff that what he had reported would not be

considered     discrimination     or   harassment     and    involved     performance      and

communication-related issues. Plaintiff agreed to let Marshall meet with leadership to convey

plaintiff’s concerns.




                 D. Plaintiff Meets with Supervisors to Address Concerns

       On October 24, 2016, Tremblay and Marshall met to discuss plaintiff’s concerns about

his role and responsibilities, but Marshall did not tell Tremblay that plaintiff had complained



                                               7
that Alexander was discriminating against him. Tremblay noted that there were many

ongoing changes with which plaintiff appeared to be struggling, particularly as they related

to the change in leadership and expectations. Tremblay told Marshall that he was dedicated

to the team’s success and would look into ways to clarify expectations.

       In an email dated October 27, 2016, Tremblay told plaintiff and Alexander that they

would be meeting to discuss what roles, responsibilities and duties the director and assistant

director should perform.     At the November 3, 2016 meeting, plaintiff, Alexander and

Tremblay initialed a copy of plaintiff’s position description to signify their understanding and

agreement. Discussions continued among the three regarding the division of duties, and they

agreed to a Educational Success Center “reset.” (The parties do not explain what this is but

the evidence presented by defendants suggests that it was a chart identifying the roles and

responsibilities of the center’s director and assistant director.) On December 20, 2016,

“Educational Support Services” officially became the “Educational Success Center.”

       Despite the work that plaintiff and Alexander put into defining their roles, more

conflicts developed between them. Some examples of these conflicts were:

       •   In December 2016, Alexander appointed plaintiff to the management team
           for Academic Advising, Career Services and Educational Success Center and
           scheduled a meeting for January 13, 2017. Plaintiff asked one of his staff
           members to be on the team, Alexander objected and plaintiff argued with
           Alexander about it.       Plaintiff then went to Alexander’s supervisor
           (Tremblay) to argue his position. (Defendants say that plaintiff instructed
           the employee to take his place and inappropriately delegated his managerial
           responsibility. Plaintiff says that he did not remove himself from he team
           but merely added the staff member.)

       •   On January 19, 2017, Alexander received an automated travel authorization
           reimbursement request from plaintiff. Plaintiff had not informed her of his


                                               8
          travel plans and had not placed the training on their calendars, as required.
          Plaintiff sent Alexander an email, explaining his reasons for not following
          the travel approval process and stating that she could find most of the
          information she needed on the Travel Authorization form. (Although
          plaintiff argues that he did nothing wrong, he does not deny that this
          occurred.)

      •   On January 24, 2017, Alexander advised plaintiff that he failed to follow
          the “7-Step protocol” established by Tremblay for staff performance
          evaluations. Plaintiff responded that “I don’t think I have skipped any of
          the steps.”

Tremblay also had a few problems with plaintiff. On January 10, 2017, plaintiff missed the

deadline for providing revisions to the Educational Success Center flier, and Tremblay had

to perform the edits. (Plaintiff says that Tremblay changed his expectations at the last

minute, which did not allow enough time for plaintiff to make the revisions.)




                      E. Plaintiff’s Performance Improvement Plan

      Alexander reviewed plaintiff’s performance and gathered documentation regarding

deficiencies that could be addressed in a performance improvement plan. On February 3,

2017, Tremblay and Alexander placed plaintiff on a three-month performance improvement

plan that identified problems and set expectations in the following areas:          following

departmental protocol, written communication skills, consistent execution of duties,

leadership skills, performance evaluation management, accurate representation of the

university, following directions, meeting deadlines and general professionalism. Alexander

also included handwritten recommendations for improvement in each area. Both Ms. Field,

from human resources, and the general counsel for the university system, worked with



                                              9
Alexander and Tremblay on plaintiff’s performance improvement plan. (Marshall was not

involved in preparing the plan because he had interviewed plaintiff about his discrimination

complaint but Marshall had to sign off on the plan as the director of human resources.)

Marshall had not disclosed plaintiff’s discrimination complaint to anyone involved with the

performance plan.

       At a meeting on February 3, 2017, plaintiff was notified about the performance

improvement plan and provided specific directives to follow to improve his performance by

May 3, 2017. Field attended the meeting as a neutral observer. Plaintiff did not sign the

performance improvement plan. Instead, on February 6, he submitted a 40-page written

response with the intention of modifying the plan or delaying it from taking effect. Although

Field, Tremblay and Alexander reviewed plaintiff’s response, they decided that the plan

should remain in place as written.

       After the plan took effect, Alexander met weekly with plaintiff. On March 3, 2017,

she gave plaintiff an unsatisfactory performance review, which Tremblay approved. (Plaintiff

says that the review was unfounded because he received a positive review from his other

supervisor, Hugdahl.) Tremblay also warned plaintiff in a letter dated March 3 that the

decision whether to retain plaintiff in his position depended on the outcome of the plan.

       After giving Alexander a “notice of retention” for her position on March 6, 2017,

Tremblay resigned from the university for personal reasons. Harms was appointed to replace

Tremblay. Harms learned about plaintiff’s performance improvement plan and attended all

of the weekly meetings between plaintiff and Alexander.



                                             10
       On March 24, 2017, Harms held a midpoint progress meeting about the performance

plan for which she had instructed Alexander and plaintiff to prepare reports. The meeting

notes reflect that Alexander and plaintiff had very different assessments of how the plan was

going. Alexander reported continued problems with plaintiff’s progress. Rather than prepare

a summary of his performance and note areas of improvement and success, plaintiff argued

that he should never have been placed on a plan in the first place and that he did not have

performance problems. During the meeting, he demanded proof of each instance on which

he had missed deadlines, in addition to what Alexander had attached to the report.

        On March 27, 2017, the university received notice that plaintiff had filed a

discrimination claim with the Equal Employment Opportunity Commission on March 23,

2017, alleging tht he had been placed on the performance improvement plan and issued a

negative performance evaluation because of his Asian race.




                                F. Plaintiff’s Non-Retention

       In May 2017, Alexander and plaintiff prepared final performance improvement plan

reports with divergent assessments of plaintiff’s performance under the plan. On May 31,

2017, Harms reviewed plaintiff’s performance under the plan and prepared a detailed

memorandum explaining how plaintiff failed to satisfy each of the directives outlined in the

plan. (Defendants set forth all of the deficiencies identified by Harms, and plaintiff says that

they are all false or inaccurate.) Harms made a final recommendation that plaintiff not be

retained for performance reasons, noting that



                                              11
       While Thao has met expectations on a few limited elements of this
       Performance Improvement Plan they are the areas that hold the least
       importance in the bigger picture of the performance of a leader within a
       department. Being able to lead, coordinate, direct, and supervise initiatives
       and staff is more vital than emailing a supervisor about vacation time. Thao’s
       inability to identify and prioritize completion of critical, leadership level tasks
       is disturbing and the level of supervision that has been provided to him in the
       last six months and on every area of this plan cannot continue. Retention of
       Toua Thao as an employee of UW Superior is not recommended and
       movement toward notification of such should take place.

Alexander did not make the final decision regarding non-retention.

       In a letter dated June 5, 2017, Marshall informed plaintiff of the non-retention

decision and provided him a six-month notice in accordance with university policy. Plaintiff’s

final date of employment was to be December 5, 2017.

       Plaintiff filed a claim on July 18, 2017, alleging that he had not been retained in

retaliation for filing the March 23, 2017 discrimination claim.




                             G. Plaintiff’s Administrative Leave

       On November 13, 2017, Alexander notified human resources of a possible issue

regarding plaintiff’s use of sick leave on October 23, 2017, when he was interviewing for

employment with the University of Wisconsin–Stevens Point. The next day, Marshall told

plaintiff that it had come to his attention that plaintiff may have abused the sick leave

privilege on October 23, 2017 and needed to provide a written certification from a health

care provider. Plaintiff said that he had been sick that day but did not see a health care

provider. On November 16, 2017, Marshall determined that plaintiff should be placed on

paid administrative leave while an investigation was conducted. He assigned the investigation


                                               12
to Lauren Howard in human resources. Howard’s investigation found the preponderance of

the evidence demonstrated that plaintiff had misused sick leave policy. No action was taken

and plaintiff did not receive any discipline or lose any pay because Howard completed her

investigation after plaintiff’s last day of employment on December 5, 2017.




                                           OPINION

                                      A. Legal Standards

       Plaintiff contends that defendants placed him on a performance improvement plan and

failed to retain him as an employee because of his race, national origin and complaints about

discrimination. Title VII prohibits employers from discriminating against an employee with

respect to his compensation, terms, conditions or privileges of employment based on race or

national origin, 42 U.S.C. § 2000e–2(a)(1), and prohibits retaliation or discrimination against

an employee “because he has opposed any practice made an unlawful practice by this

subchapter,” 42 U.S.C. § 2000e–3(a).        Section 1981 prohibits racial discrimination and

retaliation against employees when a contractual relationship exists between the employer and

employee. Thompson v. Memorial Hospital of Carbondale, 625 F.3d 394, 402-03 (7th Cir.

2010); Hobbs v. City of Chicago, 573 F.3d 454, 460 (7th Cir. 2009). “[Al]though the statutes

differ in the types of discrimination they proscribe, the methods of proof and elements of the case

are essentially identical.” Davis v. Time Warner Cable of Southeastern Wisconsin, L.P., 651 F.3d

664, 671-72 (7th Cir. 2011) (quoting McGowan v. Deere & Co., 581 F.3d 575, 579 (7th Cir.

2009)).




                                                13
       Plaintiff may satisfy these standards by introducing direct or circumstantial evidence

that defendant failed to hire him because of his race, national origin or complaint of

discrimination. Skiba v. Illinois Central Railroad Co., 884 F.3d 708, 719 (7th Cir. 2018).

Direct admissions of bias are rare and do not exist in this case. Circumstantial evidence

might include: (1) suspicious timing, ambiguous oral or written statements, or behavior

toward, or comments directed at, other employees in the protected group; (2) evidence,

whether or not rigorously statistical, that similarly situated employees outside the protected

class received systematically better treatment; or (3) evidence that the employer offered a

pretextual reason for an adverse employment action. Tank v. T-Mobile USA, Inc., 758 F.3d

800, 805 (7th Cir. 2014); Murphy v. Board of Regents of University of Wisconsin System,

73 F. Supp. 3d 1042, 1047-48 (W.D. Wis. 2014). Plaintiff’s arguments that defendants

inaccurately assessed his performance fall into the third category.

       In addition, a plaintiff may proceed through the burden-shifting framework adapted

from McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Under the burden-shifting

approach, plaintiff must come forward with evidence showing that: (1) he is a member of a

protected class; (2) he was meeting his employer’s legitimate job expectations; (3) he suffered

an adverse employment action; and (4) his employer treated at least one similarly situated

employee not in plaintiff’s protected class more favorably. Cung Hnin v. TOA (USA), LLC,

751 F.3d 499, 504 (7th Cir. 2014). Plaintiff’s race (Asian) and national origin (Hmong)

qualify him as a member of a protected class and both his internal and formal complaints of

discrimination may be considered protected activities. Although the parties seem to agree



                                              14
that plaintiff suffered an adverse employment action, they dispute whether plaintiff was

meeting defendants’ expectations and whether Alexander qualifies as a similarly situated

employee for purposes of the analysis.

       If plaintiff establishes a prima facie case with respect to either his race, national origin

or protected activity, the burden shifts “to the defendant[s] to ‘articulate a legitimate,

nondiscriminatory reason for the adverse employment action, at which point the burden

shifts back to the plaintiff to submit evidence that the employer’s explanation is pretextual,’”

that is, it was not the true reason for the adverse employment action. Carson v. Lake County,

Indiana, 865 F.3d 526, 533 (7th Cir. 2017). “Pretext requires more than showing that the

decision was mistaken, ill considered or foolish, [and] so long as [the employer] honestly

believed those reasons, pretext has not been shown.” Farrell v. Butler University, 421 F.3d

609, 613 (7th Cir. 2005).       Usually, a “court should first determine if a plaintiff has

established a prima facie case before subjecting the employer to the pretext inquiry.” Hague

v. Thompson Distribution Co., 436 F.3d 816, 823 (7th Cir. 2006). However, in cases in

which “an employer has cited performance issues as the justification for its adverse action,

the performance element of the prima facie case cannot be separated from” the pretext

inquiry. Duncan v. Fleetwood Motor Homes of Indiana, Inc., 518 F.3d 486, 491 (7th Cir.

2008) (per curiam).

       Under either the direct or burden-shifting method, “at the summary judgment stage

the court must consider all admissible evidence to decide whether a reasonable jury could find

that the plaintiff suffered an adverse action because of” his race, national origin or protected



                                                15
activity. Carson, 865 F.3d at 533 (citing Ortiz v. Werner Enterprises, Inc., 834 F.3d 760

(7th Cir. 2016)) (“Th[e] legal standard . . . is simply whether the evidence would permit a

reasonable factfinder to conclude that the plaintiff’s [race, national origin or protected

conduct] caused the [] adverse employment action. Evidence must be considered as a whole.

. . .”). For the reasons discussed below, I find that plaintiff has failed to meet this standard.




                                    B. Plaintiff’s Evidence

       Defendants contend that Alexander and Tremblay identified several problems with

plaintiff’s performance that led to the issuance of the performance improvement plan in

February 2017, and that plaintiff was terminated because he failed to correct those

deficiencies and show any improvement. Specifically, Harms concluded that plaintiff’s

“inability to identify and prioritize completion of critical, leadership level tasks is disturbing

and the level of supervision that has been provided to him in the last six months and on every

area of this plan cannot continue” and that retention of plaintiff as an employee was “not

recommended and movement toward notification of such should take place.”

       Plaintiff’s sole argument in support of his claims is that Alexander’s and Tremblay’s

initial assessment of his performance and Harms’s later analysis of his progress with respect

to the performance improvement plan were false and unfounded. Although plaintiff contends

that his supervisors criticized his performance because he is Asian and Hmong and later

complained about discrimination, he has not offered any evidence in support of his

contentions apart from his own opinion. Jordan v. City of Gary, 396 F.3d 825, 832 (7th Cir.



                                               16
2005) (stating that circumstantial evidence “must point directly to a discriminatory reason

for the employer’s action”); Prochaska v. Menard, Inc., 829 F. Supp. 2d 710, 713 (W.D. Wis.

2011) (“[I]n the context of a motion for summary judgment, the parties must provide specific

facts to support their positions, not conclusory allegations.”). To show that an employer’s

reason for an adverse employment action is pretextual, plaintiff “must present evidence

suggesting that the employer is dissembling.” O’Leary v. Accretive Health, Inc., 657 F.3d

625, 635 (7th Cir. 2011). “To meet this burden, [plaintiff] must ‘identify such weaknesses,

implausibilities, inconsistencies, or contradictions’ in [defendant’s] asserted reason ‘that a

reasonable person could find [it] unworthy of credence.’” Id. (citations omitted).

       Although plaintiff clearly disagrees with his supervisors’ conclusions, the court’s role

is to prevent unlawful employment practices and not act as a “super personnel department”

that second-guesses an employer’s business judgments. Millbrook v. IBP, Inc., 280 F.3d

1169, 1181 (7th Cir. 2002). As discussed, plaintiff must show that his employer is lying

about why it is taking the adverse employment action, not merely that his employer is wrong.

Kulumani v. Blue Cross Blue Shield Association., 224 F.3d 681, 685 (7th Cir. 2000); Jordan

v. Summers, 205 F.3d 337, 343 (7th Cir. 2000). By and large, plaintiff does not dispute that

he missed meetings or deadlines and made what Alexander and Tremblay considered to be

errors in certain documents.     What plaintiff primarily wants to challenge is how his

supervisors perceived and characterized those events, and whether they should have accepted

his explanations for each of them. However, these are the types of internal business and

personnel decisions which federal courts do not second guess, absent some evidence that the



                                              17
employer’s decision was “completely unreasonable.” Hobgood v. Illinois Gaming Board, 731

F.3d 635, 646 (7th Cir. 2013). See also Burton v. Board of Regents of the Univ. of

Wisconsin Sys., 171 F. Supp. 3d 830, 846 (W.D. Wis. 2016), aff'd, 851 F.3d 690 (7th Cir.

2017) (citing same). There is nothing about the behavior or actions of Alexander, Tremblay

or Harms that suggests that they were lying about plaintiff’s not meeting his employment

expectations, or that plaintiff’s race, national origin or protected activity factored into their

decisions regarding plaintiff’s performance or continued employment.

       Plaintiff attempts to argue that Alexander, who is Caucasian, made some similar

mistakes—such as missing meetings or making documents with typographical errors—and was

not disciplined for them, but plaintiff has not shown that Alexander is a similarly-situated

employee. Alexander was a director and supervised plaintiff. Patterson v. Avery Dennison

Corp., 281 F.3d 676, 680 (7th Cir. 2002) (noting it is “next to impossible for a court to

conclude that a subordinate is similarly situated” to a supervisor, given the latter’s different

experience, qualifications and job responsibilities); Milloy v. WBBM-TV, Chicago, 613 F.

Supp. 2d 1035, 1037 (N.D. Ill. 2009) (differences in status, such as managerial versus non-

managerial employees, negate similarly situated test); Connolly v. Ala Carte Entertainment,

Inc., 2002 WL 31248497, at *5 (N.D. Ill. Oct. 7, 2002) (“Supervisors and superiors are not

similarly situated to subordinates.”). She did not hold the same job description as plaintiff,

was not subordinate to the same supervisor as plaintiff and appeared to be subject to different

standards and to have had different experience, education and other qualifications from




                                               18
plaintiff. Bisluk v. Hamer, 800 F.3d 928, 935 (7th Cir. 2015) (identifying these as factors

to consider in similarly-situated analysis).

       Additionally, it is undisputed that none of the decision makers knew about plaintiff’s

complaint to the human resources department, and plaintiff has failed to adduce any facts

showing that they knew about the complaint he filed with the Equal Employment

Opportunity Commission.          In any event, without more, suspicious timing between a

protected activity and an adverse employment action alone rarely establishes the causation

necessary to prove a retaliation claim. Sklyarsky v. Means-Knaus Partners, L.P., 777 F.3d

892, 898 (7th Cir. 2015).

       In sum, plaintiff’s evidence is not sufficient to create a genuine dispute of material fact

as to the reasons defendants placed him on a performance improvement plan or decided not

to retain him. Therefore, plaintiff has failed to provide a basis for finding intentional

discrimination or retaliation.




                                            ORDER

       IT IS ORDERED that the motion for summary judgment filed by defendants Board

of Regents of the University of Wisconsin System and University of Wisconsin Superior, dkt.




                                               19
#14, is GRANTED. The clerk of court is directed to enter judgment for defendants and close

this case.

       Entered this 20th day of November, 2018.

                                  BY THE COURT:

                                  /s/
                                  ________________________
                                  BARBARA B. CRABB
                                  District Judge




                                           20
